Title: To Thomas Jefferson from George Washington, [10 March 1792]
From: Washington, George
To: Jefferson, Thomas


          
            My Dear Sir
            Saturday Morning [10 Mch. 1792]
          
          I was informed last Night by Mr. Izard that a Comee. of three, of which he was one, were to be with me on Monday Morning upon the subject of the Algarine business.—The Senate do not know how to get money for the purpose without the Agency of the Rep., and they are affraid to make the Com.
          I wish you to consider this matter and, if not before, to let me see you by half after 7 Oclock on Monday Morn.
          Genl. Knox is to be with me on the appointments of the Officers at ten to day and will keep me employed most of the day—the forenoon I mean.—Yrs. &c.
          
            GW
          
        